United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2649
                       ___________________________

                                  Deverick Scott

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Wendy Kelley, Director, Arkansas Department of Correction (originally named as
    Wendy Kelly); Grant Harris, Assistant Director, Arkansas Department of
Correction; Danny Burl, Warden, Tucker Unit, ADC; Outlaw, Assistant Warden,
  Tucker Max Unit, ADC; Weekly, Assistant Warden, Tucker Max Unit, ADC;
Williams, Major, Tucker Max Unit, ADC; Strout, Major, Tucker Max Unit, ADC;
Simmons, Mrs., Law Librarian, Tucker Max Unit, ADC; Montgomery, Sergeant,
  Tucker Max Unit, ADC; Kennedy, Sergeant, Tucker Max Unit, ADC; Morris,
  Sergeant, Tucker Max Unit, ADC; Savage/Green, Sergeant, Tucker Max Unit,
ADC; Riddick/White, Sergeant, Tucker Max Unit, ADC; Cloird, Corporal, Tucker
 Max Unit, ADC; Brown, Sergeant, Varner Unit, ADC; Sorrell, Sergeant, Varner
 Unit, ADC; Williams, Sergeant, Varner Unit, ADC; John Doe, Corporal, Tucker
Max Unit, ADC; Arkansas Department of Correction; Tucker Maximum Security
                   Unit, Arkansas Department of Correction

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                             Submitted: June 7, 2018
                               Filed: June 8, 2018
                                 [Unpublished]
                                 ____________
Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Deverick Scott appeals the district court’s1 dismissal of some claims, and the
adverse grant of summary judgment as to other claims, in his pro se 42 U.S.C. § 1983
action, in which he alleged that defendants denied him access to the courts, retaliated
against him, and lost or destroyed his property while he was housed in punitive
segregation. Having reviewed the record and the parties’ arguments on appeal, we
conclude that dismissal and summary judgment were properly granted for the reasons
stated in the district court’s orders. See Adams v. Am. Family Mut. Ins. Co., 813 F.3d
1151, 1154 (8th Cir. 2016) (de novo review of grant of motion to dismiss); Peterson
v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (de novo review of grant of summary
judgment). We also conclude that the court did not abuse its discretion in declining
to exercise supplemental jurisdiction over the state-law tort claims, although we
clarify that the dismissal of those claims is without prejudice. See 28 U.S.C. § 1367;
Franklin v. Zain, 152 F.3d 783, 786 (8th Cir. 1998).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-